Cassoday, J.
Undoubtedly the bank stock was liable to taxation. R. S. sec. 1042. The assessor was bound to assess the same as of May 1, 1893. Sec. 1033. The assessor was required to enter the same in the assessment roll “ in the names of the holders of the several shares thereof, respectively.” Sec. 1044. By the same section, the “ pledgee ” of personal property, having the same “ in charge or possession,” is designated as the person to whom the same is to be assessed. True, the assignee may be required, before making any dividend, to “ pay all taxes assessed upon the property assigned, which remain unpaid.” S. & B. Ann. Stats, sec. 1100. But the legal title of the stock in question was never assigned to the appellant. He may have had an equity of redemption therein, but that was entirely worthless. It was never intended by the section last cited to require payment by an assignee, out of other funds, of the taxes upon bank stock so pledged, and of which the equity of redemption in his hands is worthless. Upson v. Milwaukee Nat. Bank, 57 Wis. 526. We must hold that the as-signee is not liable for the payment of the taxes mentioned.
By the Court.— The order of the circuit court is reversed, and the cause is remanded for further proceedings according to law.